NOT FOR PUBLICATION

                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY

 RODNEY DEAN,
                                                                    Civil Action No. 17-5082 (JLL)
                       Plaintiff,

 V.                                                                             OPINION

 COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.


LINARES, Chief District Judge.

           This matter comes before the Court upon the appeal of Rodney Dean fiorn the final decision

of the Coi-ni-nissioner of Social Security (“the Commissioner”) upholding Administrative Law

Judge (“AU”) Nycole Watson’s denial of Plaintiff’s application for a period of disability and

disability insurance benefits (“DIBs”) under Title II of the Social Security Act (“the Act”). The

Court resolves this matter on the parties’ briefs pursuant to local Civil Rule 9.1(f). The Court has

reviewed the parties’ submissions and, for the following reasons, affirms the AU’s decision.

                                          I.      BACKGROUND1

      A. Initial Filing and the Hearings

           On March 31, 2014. Plaintiff “protectively filed” for a period of disability and DIBs.

alleging disability which began on March 14, 2014. (R. at 27). Plaintiffs alleged disability related

to chronic lower back pain stemming from a back injury, which required him to previously undergo

a spinal   fusion.   (R. at 30). Plaintiffs claim for disability also related to several alleged mental




       refers to the Administrative Record, which uses continuous pagination and can be found at ECF No. 6.
impainuents. (R. at 31). At the onset of his alleged disabilities, Plaintiff was about 40 years old.

(R. at 40). Plaintiffs claims were denied initially on July 23, 2014, and again upon reconsideration

on January 2$, 2015. (R. at 27). Upon his written request, Plaintiff received a hearing on April

19, 2016 where he and a vocational expert (“yE”), Louis P. Szollosy, testified. (R. at 27). The

AU issued an unfavorable decision on August 31, 2016, but subsequently granted Plaintiffs

motion to vacate the decision and provide Plaintiff with a new hearing in light of post-hearing

consultative examinations performed by Dr. Mintzer and Dr. Comejo. (R. at 27). The AU then

held a supplemental hearing on December 19, 2016 via video conference, where a second yE,

Darren Wright, appeared by telephone but did not testify. (R. at 27).

    B. The AU’s Decision

          Following the supplemental hearing, the AU determined on January 5, 2017 that Plaintiff

was ineligible for payment of DIBs as a result of the five step   inquiry   defined in more detail below

infra   III.A. (R. at 29).

          1. Steps One and Two

          At Step One, the AU found that Plaintiff had not engaged in scLbstantial gainful activity

since the alleged onset of March 14, 2014. (R. at 30). At Step Two, the AU found that Plaintiff

had the following severe impairments: (i) residual effects of lumbar fusion; (ii) chronic back pain;

(iii) mild major depressive disorder; and (iv) generalized anxiety disorder. (R. at 30). In reaching

this decision, the AUJ referenced several examinations and treatment options that Plaintiff

undenvent for his back pain. (R. at 31). Additionally, the AU cited to Plaintiffs history of seeking

medication for anxiety and his diagnosis of depression.       (R. at 3 1). Though one doctor, Dr.

Mintzer, diagnosed Plaintiff with PTSD, Panic Disorder, and/or Schizotypal Disorder, the AUJ

found that these diagnoses were predominantly based on Plaintiffs subjective reports and did not



                                                  7
“cause more than minimal functional limitations and negatively affect [Plaintiffs] ability to

perform the normal demands of work.” (R. at 32).

       2. Step Three

       Despite finding several of Plaintiffs alleged   impairments to   be severe, the AU concluded

at Step Three that none of these impairments met or medically equaled the severity of a listed

impairment under 20 C.F.R.        § 404, particularly Listings 1.04, 12.04, and 12.06. (R. at 33).
According to the AU, there was no evidence in the record that Plaintiffs back pain and related

impairments were accompanied by among other things a “compromise of a nerve root or the spinal

cord with evidence of nerve root compression characterized by a neuro-anatornic distribution of

pain with functional loss.” (R. at 33). The AU explained that functional loss refers to an inability

to ambulate effectively, requiring “insufficient lower extremity functioning to permit independent

ambulation without the use of a hand-held assistive device(s) that limits the functioning of both

upper extremities.” (R. at 33).

       For Plaintiffs mental conditions, the AU noted that the medical evidence failed to

demonstrate that Plaintiff suffered from restrictions to his daily activities or functioning. (R. at

33). The AUJ stated that Plaintiffs claims of social anxiety were undermined in part          because


Plaintiff: (i) is routinely described “as pleasant, alert and oriented” in his treatment records; (ii)

lives with his mother and four of his children; and (iii) is self-sufficient in regard to grooming,

hygiene, and daily tasks such as driving and grocery shopping. (R. at 34). The AU further found

that Plaintiffs claims were undermined by tests of his blood and urine which showed that he had

not taken the Xanax he was prescribed, despite his claim to the contrary. (R. at 35).
        3. Residual Functional Capacity (“RFC”)

        Based on Plaintiffs symptoms and the opinion evidence in the record, the AU then found

that Plaintiff had the RFC “to perform a range of sedentary work.” (R. at 35). The AU further

found that:

               [Plaintiff] is able to occasionally lift 10 pounds and frequently lifi
               and/or carry 10 pounds. He is able to stand and/or walk for a total
               of abottt two hours in an eight-hour workday. He is able to sit for
               about six hours in an eight-hour workday. He will need the ability
               to change positions every 30 minutes for five minutes. He is able to
               climb ramps or stairs occasionally but must never climb ladders,
               ropes or scaffolds. He must avoid crouching, kneeling or crawling.
               He is limited to frequent overhead reaching bilaterally. He is able
               to do occasional balancing on level surfaces. He must avoid
               concentrated exposure to hazards such as moving machinery and
               unprotected heights. He is limited to frequent handling and
               fingering. He must ambulate with a cane. He is able to understand,
               carry out and remember simple, routine tasks and repetitive tasks
               involving only simple, work-related decisions. He has the ability to
               adapt to routine work place changes. He is limited to tasks where
               co-workers and public contact is casual and superficial, where
               supervision is direct and non-confrontational, and where changes in
               the workplace are infrequent and gradually introduced.

(R. at 35).

        In reaching this assessment of Plaintiffs RfC, the AU first discctssed Plaintiffs testimony

regarding his physical and mental limitations, including but not limited to his social anxiety,

stabbing back pain, and numbness and weakness in his back, shoulder, and knee. (R. at 36). The

AU found, however. that Plaintiffs “statements concerning the intensity, persistence and limiting

effects of his symptoms are not entirely consistent with the medical evidence and other evidence

in the record.” (R. at 37). The AU noted that Plaintiffs claims of anxiety, panic attacks, and

inability to be around others seemed diminished by the fact that: (i) he was not taking his Xanax

prescription, which was evidenced by the lack of Xanax in his urine and his inability to offer a

plausible alternative explanation for same; (ii) he had only recently begun mental health treatment;


                                                 4
and (iii) the amount of interaction he had with his family appeared to be significant for someone

who claims that he cannot be around people. (R. at 36—3 7).

       As for Plaintiffs physical impairments, the AU noted that Plaintiff had normal gait, motor

strength, muscle tone, and ranges of motion three years after the spinal fusion. (R. at 37). The

AU refelTed to several medical reports in the record which supported his assessment, including

but not limited to a 2016 exam where Plaintiff: (1) brought a cane but did not use it; (ii) was able

to comfortably sit and lie down; and (iii) was able to get on and off the exam table. (R. at 3 7—38).

The AU also noted that Plaintiffs complaint of debilitating back pain was undercut by the

assertion of his representative at the supplemental hearing, who claimed that Plaintiff uses a

transcutaneous electrical nerve stimulation (“TENs”) unit three times daily.         (R. at 38). The

frequent use of such device indicated to the AU that Plaintiff was able to use same without pain

and achieved some benefit from it. (R. at 38). To the extent that some of the medical opinions in

the record indicated that Plaintiff cannot stand, sit, or walk for more than fifteen minutes at a time,

such as that of Dr. Smith, the AU gave said opinions diminished credibility based on the fact that

several years had passed since these doctors examined Plaintiff. (R. at 39).

       The AU further stated that the RFC accounted for Plaintiffs complaints to the extent that

they were supported by the record. (R. at 40). For example, Plaintiffs physical complaints were

accommodated by assigning him to sedentary work with limitations on bending, turning, and

walking extensively. (R. at 39). The AU also noted that the RFC incorporated Plaintiffs use of

a cane. (R. at 38). To accommodate for Plaintiffs depression and anxiety. the AU limited his

work to routine tasks with only occasional and casual contact with co-workers, supervisors, and

the public. (R. at 39—40).




                                                   5
         4. Steps four and Five

         Given the above RFC analysis, the AU concluded at Step Four that Plaintiff could not

perform his past relevant work as a Senior Water Sewer Operator. (R. at 40). Nevertheless, at

Step Five, the AU concluded that there is a significant number of jobs in the national economy

that Plaintiff can perform based on his age, work experience, education, and RFC. (R. at 40—41).

The AU’s conclusion was also based on the testimony of the VE, who stated that Plaintiff would

be able to perform the requirements of a sorter, stuffer, or information clerk despite the fact that

his exertional and mental limitations eroded the base number of available unskilled sedentary jobs.

(R. at 41). The yE further testified that there was a significant amount of sorter, stuffer, and

information clerk jobs that existed in the national economy. (R. at 41). The AU found that this

testimony was consistent with the information contained in the Dictionary of Occupational Titles

(“DOT”), and therefore concluded that Plaintiff was not disabled under the Act. (R. at 41).

    C. Plaintiff’s Appeal

         Plaintiff subsequently filed a Request for Review of the AU’s decision with the Appeals

Council. (R. at 1—6, 337—38). On May 17, 2017, the Appeals Council denied Plaintiffs request.

(R. at 1—6). Accordingly, on July 12, 2017, Plaintiff filed this appeal of the AU’s decision. (See

ECF No. 1). In this appeal, Plaintiff alleges that the AU          elTed at   Step Three, Step Five, and in the

RFC analysis. (See genera//v ECF No. 9).

                                  II.       STANDARD OF REVIEW

         This Court must affirm   an    AU’s decision if it is supported by substantial evidence. See 42

U.S.C.   § 405(g), 1383(c)(3). Substantial evidence is “more than a mere scintilla. It means such
relevant   evidence   as   a   reasonable       mind       might    accept     as   adequate   to   support   a

conclusion.” Richardson v. Fern/es, 402 U.S. 389, 401 (1971) (quoting Consot. Edison Co. v.



                                                       6
NLRB. 305 U.S. 197, 229 (1938)). To determine whether an AU’s decision is supported by

substantial evidence, this Court must review the evidence in its totality. Daring v. heck/er, 727

F.2d 64, 70 (3d Cir. 1984). However, this Court may not “weigh the evidence or substitute its

conclusions for those of the fact-finder.” IVI/liams   i.    Sullivan, 970 F.2d 1178. 1182 (3d Cir. 1992)

(citing far/v v. heck/er, 743 F.2d 1002, 1007 (3d Cir. 1984)). Consequently. this Court may               not


set an AU’s decision aside, “even if [it] would have decided the factual inqtiiry

differently.” Hartranfi v. Ap//, 181 F.3d 358, 360 (3d Cir. 1999).

                                        III.    ANALYSIS

     A. The Five Step Process

         Under the Act, the Social Security Administration is authorized to pay Social Security

Insurance to “disabled” persons. 42 U.S.C.     § 1382(a). A person is “disabled” if”he is unable to
engage in any substantial gainful activity by reason of any medically determinable physical

or   mental impairment which can be expected to result in death or which has lasted or can be

expected to last for    a   continuous period of not less than twelve months.” 42 U.S.C.                    §

1382c(a)(3)(A). A person is unable to engage in substantial gainful activity when his physical

or mental impairments are “of such severity that he         is not   only unable to do his previous work but

cannot, considering his age, education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.” 42 U.S.C.             § 1382c(a)(3)(B).
         Regulations promulgated under the Act establish a five-step process for detenTlining

whether a claimant is disabled, which the Third Circuit has summarized as follows:

                In Step One, the Commissioner must determine whether the
                claimant is currently engaging in substantial gainful activity. 20
                C.F.R. § 404.1520(a). If a claimant is found to be engaged in
                substantial activity, the disability claim will be denied. Bowen v.
                Yuckert, 482 U.S. 137, 140 (1987).



                                                  7
              In Step Two, the Commissioner must determine whether the
              claimant is suffering from a severe impairment. 20 C.F.R. §
              404.1520(c). If the claimant fails to show that her impairments are
              “severe,” she is ineligible for disability benefits.

              In Step Three, the Commissioner compares the medical evidence of
              the claimant’s impairment to a list of impairments presumed severe
              enough to preclude any gainful work. 20 C.F.R. § 404.1520(d). If
              a claimant does not suffer from a listed impairment or its equivalent,
              the analysis proceeds to steps four and five.

              Step Four requires the AU to consider whether the claimant retains
              the [RFC] to perform her past relevant work. 20 C.F.R. §
              404.1520(d). The claimant bears the burden of demonstrating an
              inability to return to her past relevant work. Adorno v. S/ia/ala, 40
              F.3d 43, 46 (3d Cir.1994).

              If the claimant is unable to resume her former occupation, the
              evaluation moves to the final step [(Step_Five)1. At this stage, the
              burden of production shifts to the Commissioner, who must
              demonstrate the claimant is capable of performing other available
              work in order to deny a claim of disability. 20 C.F.R. § 404.1520(f).
              The AU must show there are other jobs existing in significant
              numbers in the national economy which the claimant can perform,
              consistent with her medical impairments, age, education, past work
              experience, and residual functional capacity. The AU must analyze
              the cumulative effect of all the claimant’s impairments in
              determining whether she is capable of performing work and is not
              disabled.

Burnett v. Comm ‘r ofSoc. Sec. Admin., 220 F.3d 112, 118—19 (3d Cir. 2000) (formatting added).

       “The claimant bears the burden of proof for steps one. two, and four.” and the

Commissioner bears the burden of proof at the fifth step. Sykes v.Apfel, 228 F.3d 259, 263 (3d

Cir. 2000). Neither party bears the burden of proof for Step Three, considering same “involves a

conclusive presumption based on the listings.” Id. at 263 n.2 (citing Bowen v. Yuckert, 482 U.S.

137, 146—47 n.5 (1987)). As mentioned above, Plaintiff in this appeal is challenging the AU’s

conclusions at Step Three, RFC, and Step five.




                                                 8
   B. Step Three

       At Step Three, an impairment qualifies as a listed impairment if it meets all, not merely

some, of the specified medical criteria for that listed impairment. See Sutilvan v. Zebtey, 493 U.S.

521, 530 (1990). Plaintiff only raises arguments in regard to Listing l.04A and C, which entail

spine or spinal cord disorders with:

               A. Evidence of nerve root compression characterized by neuro
               anatoinic distribution of pain, limitation of motion of the spine,
               motor loss (atrophy with associated muscle weakness or muscle
               weakness) accompanied by sensory or reflex loss and, if there is
               involvement of the lower back, positive straight-leg raising test
               (sitting and supine);

               or



               C.    Lumbar spinal stenosis resulting in pseudoclactdication,
               established by findings on appropriate medically acceptable
               imaging, manifested by chronic non-radicular pain and weakness,
               and resulting in inability to ambulate effectively, as defined in
               1 .OOB2b.

20 C.F.R. pt. 404, subpt. P., app. 1,   § 1.04.
        Plaintiff claims that the AU merely recited the standard of Listing 1 .04 and failed to

provide substantial evidence in concluding that Plaintiffs back pain did not meet said listing. The

Court disagrees with this characterization of the AU’s decision, and instead finds that the AU

sufficiently explained that Plaintiffs impairments failed to meet a necessary element of each sub-

listing. For Listing 1 .04A, the AU specifically noted that there was no evidence in the record of

nerve root compression. (R. at 33). For Listing 1 .04C, the AU noted that there was no evidence

in the record of functional loss, which refelTed to an inability to ambulate effectively. (R. at 33).

As the AU correctly explained, an inability to ambulate effectively requires ‘the use of a hand-

held assistive device(s) that limits the functioning of both tipper extremities,” (R. at 33 (emphasis


                                                  9
added)). See 20 C.F.R. Pt. 404, subpt. P, Appx 1,       § 1.003(2) (stating the same definition for
inability to ambulate effectively). Though Plaintiff does utilize a cane, which the AU later

mentioned in her opinion, (R. at 36—37), same does not meet the definition of a hand-held device

that limits functioning of both hands. See Jones v. Barnhart, 364 F.3d 501, 505 (3d Cir. 2004)

(finding that “the AU’s decision. rectd as a whole, illustrate[d] that the AU considered the

appropriate factors in reaching the conclusion that [the plaintiff] did not meet the requirements for

any listing.”) (emphasis added). Moreover, Plaintiff does not point to any evidence omitted from

the AU’s decision showing nerve root compression or the use of a hand-held device limiting the

functioning of both hands, (see generally ECf No. 9). See Cosby v. Comm ‘r of Soc. Sec., 231 F.

App’x 140, 146 (3d Cir. 2007) (finding it significant that the plaintiff failed to indicate any medical

evidence ignored by the AU in the Step Three determination). Therefore, the Court concludes

that the AU’s Step Three finding was supported by stibstantial evidence.

   C. RFC

       The AU’s RFC determination need only account for Plaintiffs “credibly established

limitations.” See Rather/b rd v. Barnhart, 399 F.3d 546, 553—54 (3d Cir. 2005). When determining

the RFC, an “AU may reject a treating physician’s opinion outright only on the basis of

contradictory medical evidence, but may afford a treating physician’s opinion more or less weight

depending upon the extent to which supporting explanations are provided.” Hovman v. Colvin,

606 F. App’x 678, 679 (3d Cir. 2015) (quoting Phtmmer v. Apfel, 186 F.3d 422, 429 (3d Cir.

1999)). Unsupported diagnoses are not entitled to great weight. Jones v. Sullivan, 954 F.2d 125,

129 (3d Cir. 1991). Moreover, an AUJ must explain the reason for providing more or less weight

to the evidence. See Fragnoli v. Massanari, 247 f.3d 34, 42 (3d Cir. 2001). Here, the AUJ

accounted for Plaintiffs physical and mental impairments, which are discussed separately below.



                                                  10
           1. RFC for Physical Functioning

           Plaintiff claims that the AU’s RFC determination for Plaintiffs physical functioning relied

on reasoning that was “siiiy and         ...   suggest an underlying bias,” referring to the fact that the AU

mentioned Plaintiffs strong relationships with his mother. children, and the mothers of his

children. (ECF No. 9 at 21). Contrary to Plaintiffs allegation of bias, however, the AU                            only



referenced Plaintiffs relationship to his family as contradictory evidence to his claim that he does

not like being around people, and was discussed in the context of Plaintiffs mentct/ functioning.
         37)2
(R. at

           To the extent that Plaintiff contests the AU’s findings regarding Plaintiffs physical

functioning, the Court rejects said arguments. The AU sufficiently explained that Plaintiffs

subjective complaints were contradicted by other evidence in the record, including but not limited

to Plaintiffs ability to use a TENs unit three times a day without pain and his ability to sit, stand,

and lie down without discomfort at his 2016 examination. (R. at 3 7—39). The AU further stated

that Plaintiffs impairments—to the extent they were found credible—were accounted for, because

the RFC incorporated Plaintiffs use of a cane and designated Plaintiff to sedentary work with

limitations on, inter a/ia, bending and turning. (R. at 39). Plaintiff does not contest any of this

evidence nor does he argue that there was any evidence that the AU overlooked. (See general/v

ECF No. 9).          Accordingly, the Court finds that the AU                  relied on substantial evidence in

determining Plaintiffs Rf C regarding physical functioning.




2   Plaintiff also points to the fact that the AU referenced his use of Cialis as evidence contradicting his complaints of
     physical and social impairments. (ECF No. 9 at 22). Though the Court agrees that this evidence was inappropriate
     and that the AU erred in relying on same in her credibility determination, said error was harmless given the other
     credible evidence relied on by the AU in reaching her decision. See Burnsicle v. Co/yin, 197 F. Supp. 3d 705, 725
     (M.D. Pa. 2015) (reaching similar conclusion).

                                                             II
       2. RFC for Mental Functioning

       Plaintiff argues that the AU improperly weighed other evidence in the record over the

medical opinion of Dr. Mintzer, who diagnosed Plaintiff with PTSD, panic disorder, and

schizotypal personality disorder. (ECF No. 9 at 23—24). However, the AU was not required to

address these disorders in her RFC determination, because she had already found at Step Two that

they were not severe. See Rutherford, 399 F.3d at 553—54. To the extent that Dr. Mintzet’s

examination disctissed Plaintiffs severe psychological impairments. the AU specifically refeffed

to same in her RFC discussion and found it at odds with Plaintiffs presentation in court and his

interaction with his doctors, treating physicians, mother, children, and his children’s mothers. (R.

at 39). Contrary to Plaintiffs argument, (ECf No. 9 at 24), this determination was not based on

the AU’s subjective observations, but instead was based on expert opinions and other evidence in

the record. One such example is the treatment records of Dr. Migroni, which “routinely describe[d]

[Plaintiff] as pleasant. alert and oriented.” (R. at 34). As explained above, it is not within the

scope of the Court’s review to reweigh this evidence or draw                    its   own   separate

conclusions. Williams, 970 F.2d at 1182 (citing Ear1, 743 F.2d at 1007). Rather, because the

AU addressed the evidence in the record, gave same the weight she found to be appropriate, and

explained her reasoning, the Court finds that the AU’s RFC determination for Plaintiffs mental

functioning was based on substantial evidence.

    D. Step Five

       Plaintiff argues that the AUJ could not have relied on substantial evidence at Step Five

based on three alleged omissions from the VE’s testimony: (i) the inclusion of examinations which

were performed after the first hearing; (ii) Plaintiffs opportunity to perfonu a full cross

examination; and (iii) the fact that the RFC and hypothetical questions limiting Plaintiff to non-



                                                 12
confrontational and superficial contact with others was not practical. (See generctllv ECF No. 9).

The Court rejects each of these arguments in turn.

    1. Post-Hearing Examinations

       During the first hearing, the AU asked the VE “whether jobs exist[edj in the national

economy for an individual with [Plaintiffs] age, education, work experience, and [RFC].” (R. at

41). Plaintiff argues that the AU’s hypothetical question, and consequently the VE’s answer,

omitted evidence from the subsequent examiners, because said evidence was not yet incorporated

into the RFC at the time of the first hearing. (ECF No. 9 at 27). However, the AU specifically

stated that the new evidence did not affect her RFC determination, and that Plaintiffs RFC

“accommodates all of the supportable functional limitations.” (R. at 38—39). The Court agrees

with this assessment, considering, as discussed above supra III.C.2, the AU’s RFC determination

incorporated and predominately rejected the new evidence—including the assessment of Dr.

Mintzer—and was foctnd to be based on substantial evidence. Furthermore. Plaintiff concedes that

the findings in the new evidence “would not necessarily make the [VE’s] testimony of questionable

validity.” (ECF No. 9 at 27). Because neither the RFC nor the AU’s hypothetical questions to

the VE were affected by the subsequent evidence, the Court rejects Plaintiffs first argument.

    2. Plaintiffs Opportunity to Fully Cross-Examine the VE

          The Court acknowledges that Plaintiff has a due process right to a full and fair hearing

where “witnesses may testify, and evidence may be received.” See Ventttrct v. S/ia/a/a, 55 F.3d

900, 902 (3d Cir. 1995). Despite this requirement, Plaintiff “is not entitled to unlimited cross

examination, but rather such cross-examination as may be required for a full and true disclosure

of the facts.” Bryant v. Boiien, 683 F. Supp. 95, 100 (D.N.J. 1998) (internal quotations and

citations omitted).



                                                Ii
       Plaintiff argues that the testimony of the VE was incomplete because the AU concluded

the first hearing before Plaintiff had the opportunity to fully cross-examine the yE, particularly

regarding how the VE reached the exact amount of available sorter, stuffer, and/or information

clerk jobs in the national economy. (ECF No. 9 at 28—29). However, as Plaintiff concedes in his

brief, the AU gave Plaintiff the opportunity to submit additional questions in the form of

interrogatories after the first hearing. (ECf No. 9 at 32). Plaintiffadmits that “then counsel should

have followed tip with interrogatories,” but “[t]hey did not.” (Id.). Additionally, there was a

supplemental hearing in this case where a second VE appeared but did not testify. (R. at 27). In

light of the reasonable opportunity Plaintiff had to submit additional questions either through

inteiTogatories or during the supplemental hearing, the Court is not persuaded to conclude that

there was substantial evidence omitted from the record or that Plaintiff was deprived a full and fair

hearing as required by due process. See Richardson, 402 U.S. at 405 (stating that the claimant was

“precluded from   now   complaining that he was denied the rights of confrontation and cross-

examination” when he did not take advantage of the opportunity afforded him under the

regitlations to cross-examine an expert witness).

    3. The AU’s Limitations to Plaintiffs Social Interactions

       Plaintiffs final argument is that there was an error in the AU’s RFC determination and

hypothetical questions to the VE during the hearing, because it was vague and impractical to limit

Plaintiff to jobs with superficial and non-confrontational contact with the public, co-workers, and

supervisors. (ECf No. 9 at 33). The Court is unconvinced by this argument, because Courts in

this Circuit have upheld similar language in an AU’s RFC determination when, as here, said RFC

was based on substantial evidence. See, e.g., Gi/rov v. Astrue, 351 F. App’x 714, 715 (3d Cir.

2009) (upholding an AU’s RFC determination which stated that the plaintiffs “social anxiety



                                                    14
limits her ability to interact with supervisors and coworkers and precludes interaction with the

public.”); Harrell   i.   Bernhill, Civil Action No. 16-1433. 2017 WL 2560343, at *$ (D.N.J. June

12, 2017) (upholding an RfC limiting the plaintiff to work with “only occasional contact with

supervisors, and co-workers, but no contact with the general public.”); Bracciodieta-Nelson v.

Comm   ‘;   of Soc. Sec., 782 F. Supp. 2d 152, 166 (W.D. Pa. 2011) (cipholding an RFC where the

plaintiff “would be limited to simple tasks, and would not be required to interact with supervisors,

co-workers, and the general public in any significant manner.”). Considering there were no errors

in the RFC or hypothetical questions posed to the VE, and considering the AU specifically

addressed the VE’s testimony and found it “consistent with the information contained in the DOT,”

(R. at 41), the Court finds that the AU’s Step Five determination was based on substantial

evidence.

                                        IV.    CONCLUSION

        For the aforementioned reasons, the Court hereby affirms the AU’s determination. An

appropriate Order follows this Opinion.



Dated: November201$.




                                                       JO      LINARES
                                                               .



                                                       C ie Judge, United States District Court




                                                  15
